DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/04/2020 which amended claims 1-3, 5-6, 8-9, 11, 21, 23, 25-26, cancelled claims 10 and 12-18 and added new claims 27-38. Claims 1-6, 8-9, 11, 21-23 and 25-38 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-6, 8-9, 11, 21-23 and 25-38 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a lens optically coupled between the spatial light modulator and the image direction device, the lens configured to: receive the first modulated light; focus the first modulated light on the first component, to produce first focused light; receive the second modulated light; and focus the second modulated light on the second component, to produce second focused light.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 21, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious receiving, by a lens, the first modulated light; focusing, by the lens, the first modulated light on a first component of an image direction device, to produce first focused light; receiving, by the lens, the second modulated light; focusing, by the lens, the second modulated light on a second component of the image direction device, to produce second focused light; directing, by the first component, the first focused light; and directing, by the second component, the second focused light.
These limitations in combination with the other limitations of claim 21 renders the claim non-obvious over the prior art of record.
Regarding Claim 33, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious at least one first lens optically coupled between the first light source and the second fly’s eye array, the at least one first lens configured to: focus the first light on the second fly’s eye array, to produce first focused light; and focus the second light on the first fly’s eye array, to produce second focused light; and a second lens optically coupled to the first fly’s eye array, to the second fly’s eye array, and to the spatial light modulator, the second lens configured to: focus the first homogenized light on the spatial light modulator, to produce third focused light; and focus the second homogenized light on the spatial light modulator, to produce fourth focused light; and wherein the spatial light modulator is configured to: modulate the third focused light, to produce first modulated light; and modulate the fourth focused light, to produce second modulated light.


In regards to claims 1 and 21, Conner (US 2005/0134805) discloses a projector (Figure 11) comprising:
a spatial light modulator (Figure 11; Pixelated Display Device 170) configured to:
receive the first light at a first angle to the spatial light modulator (see Figure 11 and Paragraph [0051]; wherein the pixelated display device 170 receives illumination light from illumination system 168A at a first angle);
modulate the first light to produce first modulated light (see Figure 11 and Paragraph [0052]; wherein it is disclosed that the pixelated display device 170 is illuminated by light along optical axis 172A and produces modulated light which appears as pixels 174A);
receive the second light at a second angle to the spatial light modulator (see Figure 11 and Paragraph [0052]; wherein it is disclosed that the pixelated display device 170 is illuminated by light along optical axis 172B and produces modulated light which appears as pixels 174B), the second angle different from the first angle (see Figure 11; wherein the light emitted from illumination system 168A and the light emitted from illumination system 168B are incident upon the pixelated display device 170 at different angles); and 
modulate the second light to produce second modulated light (see Figure 11 and Paragraph [0052]; wherein it is disclosed that the pixelated display device 170 is 
an image direction device (Figure 11; Fixed Wedges 166A and 166B) comprising: 
a first component (Figure 11; Wedge 166A); and
a second component (Figure 11; Wedge 166B; see Paragraph [0051]); and
a lens (Figure 11; Lens Element 162) optically coupled between the spatial light modulator (Figure 11; Pixelated  Display Device 170) and the image direction device (see Figure 11; wherein the lens element 162 is disposed between the pixelated display device 170 and the fixed wedges 166A and 166B), the lens (Figure 11; Lens Element 162) configured to:
receive the first modulated light (see Figure 11; wherein the lens 162 receives light transmitted along optical axis 172A from pixelated display device 170);
direct the first modulated light on the first component (Figure 11; Wedge 166A) to produce first light (see Figure 11; wherein the lens 162 directs light emitted from pixelated display device 170 on optical axis 172A to wedge 166A);
receive the second modulated light (see Figure 11; wherein the lens 162 receives light transmitted along optical axis 172B from pixelated display device 170); and
direct the second modulated light on the second component (Figure 11; Wedge 166B) to produce second light (see Figure 11; wherein the lens 162 directs light emitted from pixelated display device 170 on optical axis 172B to wedge 166B). 
Connor does not expressly disclose that the lens is configured to: receive the first modulated light; focus the first modulated light on the first component to produce first focused light; receive the second modulated light; and focus the second modulated light on the second component to produce second focused light.
That is, Connor does not specify or disclose that the first and second plates are disposed at a focal point of the lens 162. Therefore, Connor cannot reasonably be relied upon as teaching focusing the first modulated light on the first plate to produce first focused light and focusing the second modulated light on the second plate to produce second focused light.
In regards to claim 33, McGuire (US 2005/0018309) discloses a system comprising: 
a first light source (Figure 4; Leftmost LED Array 57) configured to produce first light (see Figure 4); 
a second light source (Figure 4; Rightmost LED Array 57) configured to produce second light (see Figure 4); 
a first fly’s eye array (Figure 4; Fly’s Eye Lens 59); 
a second fly’s eye array (Figure 4; Fly’s Eye Lens 61); and
a spatial light modulator (Figure 4; Spatial Light Modulator 52).
McGuire does not expressly disclose at least one first lens optically coupled between the first light source and the second fly’s eye array, the at least one first lens configured to: focus the first light on the second fly’s eye array, to produce first focused light; and focus the second light on the first fly’s eye array, to produce second focused light; and a second lens optically coupled to the first fly’s eye array, to the second fly’s eye array, and to the spatial light modulator, the second lens configured to: focus the first homogenized light on the spatial light modulator, to produce third focused light; and 
The dependent claims, claims 2-6, 8-9, 11, 22-23, 25-32 and 34-38 are likewise allowable by virtue of their dependency upon allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882